

113 HR 3621 IH: To provide for access to health insurance coverage of life-sustaining treatments furnished by certain providers.
U.S. House of Representatives
2013-11-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3621IN THE HOUSE OF REPRESENTATIVESNovember 22, 2013Mr. Duffy introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo provide for access to health insurance coverage of life-sustaining treatments furnished by certain providers.1.Providing for access to health insurance coverage of life-sustaining treatments furnished by certain providers(a)In generalNotwithstanding any other provision of law, in the case of an individual who resides in a State and who as of December 31 of a year had in effect health insurance coverage that provided benefits for a life-sustaining treatment, with respect to a health condition of such individual, furnished by a provider that before such date furnished one or more services to such individual related to such condition, if—(1)such coverage for such individual is not continued for the plan year beginning after such date; and(2)there is no health insurance coverage offered in such State that provides for coverage of such life-saving treatment by such provider;the individual may enroll in health insurance coverage offered in any other State, which provides for coverage of such operation by such provider, as if such individual were a resident of such other State.(b)Life-Sustaining treatment definedFor purposes of subsection (a), the term life-sustaining treatment means, with respect to an individual, any medical device or procedure, including a drug, ventilator, surgery, therapy, or artificially provided fluids and nutrients, that, as certified by the health care provider of such individual, is required to increase life expectancy of such individual by restoring or taking over a vital bodily function.